Opinion filed August 28, 2009




                                              In The


   Eleventh Court of Appeals
                                            ___________

                                    No. 11-08-00038-CR
                                        __________

                        FIDEL GOMEZ SALAZAR, Appellant

                                                V.

                                STATE OF TEXAS, Appellee


                          On Appeal from the 244th District Court

                                      Ector County, Texas

                                 Trial Court Cause No. C-34,401


                           MEMORANDUM OPINION

       The jury convicted Fidel Gomez Salazar of possession of a controlled substance in the
amount of four grams or more but less than two hundred grams and assessed his punishment at
confinement for fifteen years. We affirm.
                                       Background Facts
       Appellant was indicted with intentionally and knowingly possessing a controlled substance,
cocaine, in the amount of four grams or more but less than two hundred grams. The indictment also
alleged an enhancement for a previous felony conviction of burglary of a building. Appellant
pleaded not guilty to the indictment but entered a plea of true to the enhancement paragraph.
        The trial court appointed Tracy Scown as appellant’s attorney. Prior to trial, appellant wrote
a letter to the trial court complaining of his counsel’s representation. Appellant stated that Scown
had failed to protect and represent his rights and interest to the best of her ability. The trial court
held a hearing to address appellant’s concerns. Scown stated that she was not having difficulty
representing and communicating with appellant and was not asking to withdraw. She also stated that
she informed appellant that, if he wanted to represent himself, he needed to take that up with the
court. Appellant did not request to represent himself at that time. The trial court did not appoint
appellant new counsel but gave Scown and appellant a chance to discuss the complaints raised in
appellant’s letter.
        Appellant was still dissatisfied with Scown’s representation and requested a hearing to have
Scown removed as his court-appointed attorney. Even though appellant’s trial was set for the next
week, the trial court allowed appellant to change counsel. In anticipation of her withdrawal, Scown
had contacted Larry Barber to take over appellant’s representation. Barber stated that he had
reviewed the file, would waive the ten-day rule, and would be ready to go to trial the next week. On
the day of the trial before beginning voir dire, appellant stated that he was dissatisfied with Barber’s
representation. The trial court stated that it believed that appellant was trying to delay trial, and it
had addressed all of appellant’s complaints when it appointed new counsel. The trial court
proceeded with the voir dire of the jury. On the day that testimony was to begin, appellant again
complained that his counsel had not investigated the evidence and had not questioned any witnesses
pertaining to the case. The court stated:
                THE COURT: Thus far, I have not seen anything that has been done or not
        been done either by Mrs. Scown or Mr. Barber that I believe is not reasonable or that
        is prejudicial to your defense. So I have reviewed your letter, and your motion to
        relieve Mr. Barber as your attorney is denied, unless you would like to represent
        yourself.

                THE DEFENDANT: At this time, that might not be a bad idea. Would I have
        time to prepare for trial?

                ....


                                                   2
                THE COURT: No.
                ....
                THE DEFENDANT: Okay. Then I am stuck with him.
Barber stated to the court that, several days prior to trial, he presented appellant with the forms to
sign in order for appellant to represent himself, but appellant told him that he did not want to
represent himself.
        The jury trial continued, and Barber conducted appellant’s defense. During the trial, the trial
court gave appellant the opportunity to discuss trial strategy with his attorney outside the presence
of the jury.
                                                 Issue
        Appellant asserts in his sole issue that the trial court erred in refusing to allow him to
represent himself at trial.
                                               Analysis
        The Sixth Amendment of the United States Constitution and TEX . CONST . art. I, § 10 provide
an accused the right to make his defense, implicitly giving him the right to represent himself.
Faretta v. California, 422 U.S. 806, 819 (1975); Williams v. State, 252 S.W.3d 353, 356 (Tex. Crim.
App. 2008). However, this right is not absolute. A defendant must assert the right to self-
representation “clearly and unequivocally.” Faretta, 422 U.S. at 835; Funderburg v. State, 717
S.W.2d 637, 642 (Tex. Crim. App. 1986). Furthermore, the right must be asserted in a timely
manner. Blankenship v. State, 673 S.W.2d 578, 585 (Tex. Crim. App. 1984); Ex parte Winton, 837
S.W.2d 134, 135 (Tex. Crim. App. 1992). An assertion of the right to self-representation is timely
if it is asserted before the jury is empaneled. Blankenship, 673 S.W.2d at 585. If a defendant first
asserts his right to self-representation after trial has begun, the right may have been waived. The trial
court’s decision to allow the defendant to proceed pro se or to impose reasonable conditions on self-
representation rests in the sound discretion of the trial court. Kombudo v. State, 148 S.W.3d 547
(Tex. App.—Houston [14th Dist.] 2004), vacated and remanded on other grounds, 171 S.W.3d 888
(Tex. Crim. App. 2005) (citing United States v. Singleton, 107 F.3d 1091, 1099 (4th Cir. 1997)).
A defendant’s request to conduct his own defense must not be a tactic to delay the proceedings.
Blankenship, 673 S.W.2d at 585.


                                                   3
       Appellant did not clearly and unequivocally state that he wanted to represent himself. When
asked by the trial court if he wanted to represent himself, he stated, “[T]hat might not be a bad idea.”
However, when he was denied more time to prepare for trial, appellant stated that he was “stuck
with” Barber. This is not a clear invocation of his right to represent himself. Further, appellant was
asked if he wanted to represent himself by both Scown and Barber prior to trial. Yet, he refused and
wanted them to continue their representation.
       Even if appellant clearly and unequivocally invoked his right to represent himself, he did not
do so in a timely manner because his request was made after the jury was empaneled. The trial court
had the discretion to deny that request if it believed that it was only for the purpose of delay or that
it would interfere with conducting a fair trial. The trial court provided numerous accommodations
to appellant at pretrial and throughout the trial. See Singleton, 107 F.3d at 1099-1100. The trial
court did not abuse its discretion by not allowing appellant to have more time to prepare for trial in
order to represent himself. We overrule appellant’s issue on appeal.
                                             Conclusion
       We affirm the trial court’s judgment.




                                                               RICK STRANGE
                                                               JUSTICE


August 28, 2009
Do not publish. See TEX . R. APP . P. 47.2(b).
Panel consists of: Wright, C.J.,
McCall, J., and Strange, J.




                                                   4